Citation Nr: 1243028	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss however only left ear hearing loss was appealed. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's left ear hearing loss was manifest in service or within one year of service discharge or is causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in October and November 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current hearing loss disability.
 
There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
 
Analysis

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but essentially it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect that the Veteran's hearing loss developed to degree of 10 percent within one year from the date of termination, March 1970, and therefore service connection on a presumptive basis is not warranted.  38 C.F.R §3.309(a).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his bilateral hearing loss is due to his exposure to loud noise in service, specifically constant loud trucks and a mortar explosion. 

Service treatment records demonstrate that the Veteran's hearing was within normal limits during service and upon exit.  The March 1968 entry examination and November 1969 exit examinations revealed hearing within normal limits.  Records reflect no subjective reports of ear or hearing problems.  All examinations were negative for complaints of, treatment for, or diagnosis of hearing loss.  

In August 2009 a VA examination was conducted and the Veteran was diagnosed with normal to moderately severe bilateral hearing loss.  Specifically, audiometric testing revealed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
25
30
20
15
30
100
LEFT
25
30
25
35
55
84

The August 2009 VA examiner reviewed the claims file and service treatment records, noting that the Veteran's combat experience likely exposed him to excessive and prolonged noise but the records did not indicate that this had a permanent negative impact on hearing as all service hearing tests documented normal hearing in service.  

In June 2012 another VA examination was conducted and the Veteran was diagnosed with sensorineural bilateral hearing loss.  Specifically, audiometric testing revealed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
25
30
20
20
40
84
LEFT
20
30
25
30
55
88


The examiner reviewed the claims file and noted the Veteran's excessive noise exposure in service.  The examiner noted that there were entry and exit examinations in the claims file.  The examiner found that the exit examination in 1969 documented normal hearing at separation with no significant threshold shifts between entry and exit.  The examiner found that although the Veteran was exposed to excessive noise in service the service treatment records did not indicate a negative impact on his hearing.  The examiner found that the claims file documents  that military noise exposure did not cause hearing loss during military service.  The examiner opined that the Veteran's current audiologic configuration is not consistent with hearing loss caused by acoustic trauma and it is likely that aging effects are playing a role in the Veteran's current audiologic status. 

The Veteran has not reported, nor is there any other evidence to suggest, a continuity of symptomatology of left ear hearing loss since service or during the 39 years before this disability was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  He attributes his current hearing loss to in-service noise exposure, but has not stated that he experienced decreased hearing since service.  At most, he reported ringing in his ears since a mortar attack in service, for which he is separately service connected for tinnitus. 

The evidence establishes that the Veteran was exposed to loud noise in service.  He drove a truck in a convoy for multiple hours and was exposed to a mortar attack. 

Current VA testing establishes the presence of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The sole remaining question, then, is whether a finding of a nexus between the in-service noise exposure and current disability is warranted.  There is no competent evidence of a hearing loss disability during service; the Veteran is competent to report decreased hearing, but is not able to state he met the regulatory criteria for a finding of disability, as such requires specialized testing and knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even if he were competent, his allegations would be outweighed by the November 1969 exit examination showing normal hearing, as defined by Hensley v. Brown, 5 Vet. App. 155 (1993).

Further, the weight of the medical opinions of record is against the claim.  The VA examiner opined that the Veteran's current hearing loss was not due to noise exposure in service, providing the rationale that the Veteran's hearing was within normal limits upon exit and finding that there was no significant threshold shift in the Veteran's hearing acuity during service.  The examiner also examined the Veteran and opined that his current audiologic configuration is not consistent with hearing loss caused by acoustic trauma.  She fully considered all evidence of record, to include the Veteran's allegations.  

The only competent opinion of record is that the Veteran's hearing loss was not related to service.  The weight of the evidence is against the claim.  

The Veteran's own expressed opinion, that his current hearing loss is related to established in-service noise exposure, is not competent.  While he can describe symptoms of hearing impairment, and could even report an observed causal connection (i.e., there was an explosion and he immediately experiencing hearing loss), he lacks the specialized knowledge and training required to offer an opinion on a nexus in this case where the relationship cannot be observed through the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Hearing loss was not shown in service or manifested to a compensable degree within one year of service discharge.  There is no competent and probative evidence of record relating the current diagnosis to service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for left ear hearing loss is not warranted.  


ORDER

Service connection for left ear hearing loss is denied. 




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


